Title: To Alexander Hamilton from William Duer, 30 May 1792
From: Duer, William
To: Hamilton, Alexander


New york May 30th. 1792.
My dear Friend.
Amidst the Embarassments in which I am involved there is one which perplexes me not a little: not only on my own account, but as to its Consequences respecting others.
The matter I allude to you, is an Agreement, made with the Ohio Company—by Mr. Cragie, Flint, and myself in behalf of the Scioto Proprietors, for the Purchase of a Tract of Land, to accommodate the present Settlers at Gallipolis—the Particulars of which Mr. Cragie will acquaint you with. I had Every Reason to suppose that these Lands would not have been included, in the Tract designated by the Act of Congress for the Ohio Company—and if Genl: Putnam and mr. Cutler, had acted with Candor, I presume they would not have been. The Fact however is, that all the Town of Gallipolis, and 16 Lands more Immediately adjoining it are Included—in Consequence of which the Settlers, are left to the Tender Mercies of the Directors who will Covet their Lands, and Improvements. This Apprehension is so strong in their Minds, that it threatens to break up the most Valuable Colony, in all the Western Country—and not only that but to involve Mr. Cragie Flint, & myself in a Contest of a very Disagreeable Nature with the Ohio-Association. I find by the Act relative to the Ohio Purchase, that the Tract, actually defined, does not Include, the whole of the Land, which the Directors Engaged to Convey to us, for the Scioto-Association. If therefore the Supplementary Grant of Lands can be so shaped, as not to include the Residue of the Land which they agreed to give us Title for, we shall stand on a Footing to settle with them on Grounds favorable to the Settlers, as well as ourselves. May I request your friendly Aid, in preventing any further Steps being taken, which will defeat so just an End. This can only be done by a Representation to the President—if you thing any thing which I under my present Circumstances can say, will have any Effect to defeat the Artful Designs of the Ohio Directors, let me know—and I will write such a Letter, as you may judge adviseable.
I received from Baron Steuben, a Letter you wrote to me at Newark: & a Communication of your Letter to him. I will answer this Letter, in a few days, and am in the Mean while,
Your very Affectionate & Obliged Friend.
W Duer
A: Hamilton Esqr.
New york May 30th. 1792
PS At the Time we agreed with Putnam & Cutler, for the Lands alluded to, it was never Understood that we were personally responsible (but clearly, and Explicitly the Reverse)—nor do I think they can make us so. However it has been insinuated to me, that some of the other Directors, mean to Attempt it.
